 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    TRISTAN D. ALLAN,                                  No. 2:16-cv-0695 MCE AC P
11                        Plaintiff,
12             v.                                        ORDER
13    P. SAHOTA, et al.,
14                        Defendants.
15

16            Defendants moved for summary judgment on November 9, 2018. See ECF No. 44.

17   Plaintiff has not filed an opposition to the motion, nor has he filed a statement of non-opposition

18   to it.

19            Local Rule 230(l) provides in part: “Failure of the responding party to file written

20   opposition or to file a statement of no opposition may be deemed a waiver of any opposition to

21   the granting of the motion . . . .” On June 12, 2017, plaintiff was advised of the requirements for

22   filing an opposition to the motion and that failure to oppose such a motion may be deemed a

23   waiver of opposition to the motion. See ECF No. 13 at 3.

24            Local Rule 110 provides that failure to comply with the Local Rules “may be grounds for

25   imposition of any and all sanctions authorized by statute or Rule or within the inherent power of

26   the Court.” In the order issued June 12, 2017, plaintiff was advised that failure to comply with

27   the Local Rules may result in a recommendation that the action be dismissed. See ECF No. 13 at

28   5.
                                                        1
 1          Good cause appearing, IT IS HEREBY ORDERED that, within thirty days of the date of
 2   this order, plaintiff shall file an opposition, if any, to defendants’ motion for summary judgment
 3   (see ECF No. 44). Failure to file an opposition will be deemed a statement of non-opposition and
 4   shall result in a recommendation that this action be dismissed pursuant Federal Rule of Civil
 5   Procedure 41(b).
 6   DATED: May 30, 2019
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
